UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant ☒ Filed by a Party other than the Registrant ☐ Check the appropriate box: ☐ Preliminary Proxy Statement ☐ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ☒ Definitive Proxy Statement ☐ Definitive Additional Materials ☐ Soliciting Material under §240.14a-12 HIGHER ONE HOLDINGS, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ☐ No fee required. ☐ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ☒ Fee paid previously with preliminary materials. ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: HIGHER ONE HOLDINGS, INC. 115 Munson Street New Haven, Connecticut 06511 March 8, 2016 Dear Fellow Stockholder: A special meeting (the “Special Meeting”) of the stockholders of Higher One Holdings, Inc. (“Higher One”) will be held on April 4, 2016 at 9:00 a.m. local time at 115 Munson Street, New Haven, CT. At the Special Meeting, you will be asked to consider and vote upon the following proposals: 1. To authorize the sale (the “Asset Sale”) by Higher One, Inc., a wholly-owned subsidiary of Higher One, of substantially all of the assets, and the transfer of substantially all of the liabilities, exclusively related to or used in Higher One, Inc.’s refund disbursement business, pursuant to the Asset Purchase Agreement by and among Higher One, Higher One, Inc., Customers Bank and Customers Bancorp, Inc., dated December 15, 2015 (the “Asset Purchase Agreement”), as more fully described in the enclosed Proxy Statement (the “Asset Sale Proposal”); 2. To approve, by non-binding, advisory vote, certain compensation arrangements, as described in the enclosed Proxy Statement, for a named executive officer of Higher One in connection with the Asset Sale (the “Compensation Proposal”, and together with the “Asset Sale Proposal”, the “Proposals”); and 3. To transact such other business as may properly come before the meeting and any postponements or adjournments thereof. After careful consideration, our board of directors determined that the Asset Sale and the terms and conditions of the Asset Purchase Agreement are desirable and in the best interests of Higher One and its stockholders. Our board of directors recommends that you vote “FOR” the authorization of the Asset Sale Proposal and approval of the Compensation Proposal. The enclosed Notice of Special Meeting and Proxy Statement explain the Proposals and provide specific information concerning the Special Meeting. Please read these materials (including the annexes) carefully. Your vote is very important, regardless of the number of shares you own. Only stockholders who owned shares of Higher One’s common stock at the close of business on March 7, 2016, the record date for the Special Meeting, will be entitled to vote at the Special Meeting. To vote your shares, you may return your proxy card, submit a proxy via the Internet or by telephone or attend the Special Meeting and vote in person. Even if you plan to attend the Special Meeting, we urge you to promptly submit a proxy for your shares via the Internet, by telephone or by completing, signing, dating and returning the enclosed proxy card. On behalf of your board of directors, thank you for your continued support. Very truly yours, Marc Sheinbaum President and CEO HIGHER ONE HOLDINGS, INC. 115 Munson Street New Haven, Connecticut 06511 NOTICE OF SPECIAL MEETING OF STOCKHOLDERS TO BE HELD APRIL 4, 2016 To the Stockholders of Higher One: A special meeting (the “Special Meeting”) of the stockholders of Higher One Holdings, Inc., a Delaware corporation (“Higher One”), will be held on April 4, 2016 at 9:00 a.m. local time at 115 Munson Street, New Haven, CT, to consider and vote upon the following proposals: 1. To authorize the sale (the “Asset Sale”) by Higher One, Inc., a wholly-owned subsidiary of Higher One, of substantially all of the assets, and the transfer of substantially all of the liabilities, exclusively related to or used in Higher One, Inc.’s refund disbursement business, pursuant to the Asset Purchase Agreement by and among Higher One, Higher One, Inc., Customers Bank and Customers Bancorp, Inc., dated December 15, 2015 (the “Asset Purchase Agreement”), as more fully described in the enclosed Proxy Statement (the “Asset Sale Proposal”); 2. To approve, by non-binding, advisory vote, certain compensation arrangements, as described in the enclosed Proxy Statement, for a named executive officer of Higher One in connection with the Asset Sale (the “Compensation Proposal”, and together with the “Asset Sale Proposal”, the “Proposals”); and 3. To transact such other business as may properly come before the meeting and any postponements or adjournments thereof. After careful consideration, our board of directors determined that the Asset Sale and the terms and conditions of the Asset Purchase Agreement are desirable and in the best interests of Higher One and its stockholders. Our board of directors recommends that you vote “FOR” the authorization of the Asset Sale Proposal and approval of the Compensation Proposal. Our board of directors has fixed March 7, 2016 as the record date for determining the stockholders entitled to notice of and to vote at the meeting. The Asset Sale may constitute the sale of substantially all of the property and assets of Higher One within the meaning of Section271 of the Delaware General Corporation Law (the “DGCL”). Pursuant to the DGCL, the Asset Sale Proposal requires approval by the affirmative vote of holders of a majority of our common stock entitled to vote thereon. Please read the enclosed Proxy Statement carefully. Whether or not you plan to attend the Special Meeting, please submit your proxy as promptly as possible by Internet, telephone, or by completing, dating, signing and returning the enclosed proxy card in the accompanying reply envelope. If you have Internet access, we encourage you to vote via the Internet. If you attend the Special Meeting and vote in person, your vote by ballot will revoke any proxy previously submitted. By Order of the Board of Directors, /s/Thomas D. Kavanaugh Thomas D. Kavanaugh Corporate Secretary New Haven, Connecticut March 8, 2016 TABLE OF CONTENTS Page INTRODUCTION 1 SUMMARY TERM SHEET 2 QUESTIONS AND ANSWERS ABOUT THE SPECIAL MEETING AND THE PROPOSALS 4 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS 7 RISK FACTORS 8 THE SPECIAL MEETING 11 Time, Date and Place 11 Proposals 11 Required Vote 11 Recommendation of the Board 11 Record Date 11 Quorum and Voting 11 Proxies; Revocation of Proxies 12 Adjournments 12 Broker Non-Votes 12 Solicitation of Proxies 13 Questions and Additional Information 13 PROPOSAL NO. 1: THE ASSET SALE 14 General Description of the Asset Sale 14 Parties to the Asset Sale 14 Background of the Asset Sale 15 Reasons for the Asset Sale 20 Recommendation of Our Board of Directors 22 Opinion of Higher One’s Financial Advisor 22 Prospective Financial Information 25 Activities of Higher One Following the Asset Sale 27 U.S. Federal Income Tax Consequences of the Asset Sale 27 Accounting Treatment of the Asset Sale 28 Government Approvals 28 No Dissenters’ Rights 28 Interests of Certain Persons in the Asset Sale 28 Impact on Equity Awards 29 Quantification of Potential Compensation Payments in Connection with the Asset Sale 30 The Asset Purchase Agreement 31 Escrow Agreement 42 Lease Agreement 42 License Agreement 42 Transition Services Agreement 42 UNAUDITED FINANCIAL INFORMATION 43 Page PROPOSAL NO. 2: ADVISORY VOTE ON COMPENSATION RELATED TO THE ASSET SALE 79 The Non-Binding Advisory Compensation Proposal 79 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 79 STOCKHOLDER PROPOSALS 82 TRANSACTION OF OTHER BUSINESS 82 HOUSEHOLDING OF PROXY STATEMENT 83 WHERE YOU CAN FIND MORE INFORMATION 83 ANNEX A—ASSET PURCHASE AGREEMENT ANNEX B—OPINION OF RAYMOND JAMES& ASSOCIATES,INC. ANNEX C—REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM HIGHER ONE HOLDINGS, INC. 115 Munson Street New Haven, Connecticut 06511 PROXY STATEMENT
